DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 6/17/2022 has been entered. In the amendment, Applicant amended claims 1-2, 5-6, 11 and 13, cancelled claim 4. Currently claims 1-3 and 5-16 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an exemplary light filter simultaneously satisfying the three claim limitations, i.e., the limitation “a light filter receiving the first light or the second light, and performing patterning and optical field pattern optimization on the first light or the second light, wherein the light filter is an integrated imaging film recording direction and angle information of light forming the floating image” (emphasis added) in claim 1, the limitation “one of the first electrode and the second electrode of the first light-emitting module is the light filter for the first light” (emphasis added) in claim 5 and the limitation “one of the first electrode and the second electrode of the first light-emitting module is the light filter for the second light” (emphasis added) in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “one of the first electrode and the second electrode of the first light-emitting module is the light filter for the first light”. The closest support in light of the original disclosure is found to be para. [0054] as filed, which reads “[T]he light-emitting layer 110a of the light-emitting module 110 may be controlled by the first electrode 110b and the second electrode 110c to emit specific light, which is equivalent to having the functions of a light source and a light filter”. However, nowhere in the original disclosure clearly indicates that “a light filter” in para. [0054] refers to light filter 104 in Figs. 1 and 3 that performs patterning and optical field pattern optimization on the light L to form a light field image. It is noted that in Fig. 1, light filter 104 is not in contact with light source 102 (being separated by sensing module 220) and that in Fig. 3 light filter 104 is also not in contact with light source 102 (being separated by optical modulator 106’). Therefore, Applicant fails to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention in claim 5.
Claim 6 is rejected because it depends on claim 5. In addition, claim 6 further recites “one of the first electrode and the second electrode of the first light-emitting module is the light filter for the second light”, which is also lack of support for substantially the same rationale as applied to claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2019/0179160) in view of Yang et al. (US 2017/0219838).
Regarding claim 1, Ito teaches a device (Figs. 10-11: aerial image display device 2A) for generating floating images (Figs. 10-11 and 13: aerial image 4; [0083]; Examiner’s Note: in view of para. [0083], different images are displayed by the display panel 24 based on detected/determined finger positions, which result in different floating images), comprising: 
an optical imaging module (Figs. 10-11: imaging optical panel 14A), configured to generate a first light ([0083]; Examiner’s Note: “first light” is interpreted as light forming a first floating image among different floating images that can be displayed) and a first floating image (Figs. 10-11; [0083]; Examiner’s Note: “first floating image” is interpreted as one of the different floating images to be displayed based on detected/determined finger positions) from the first light; 
a sensing module (Figs. 10-11: distance sensor 72 including light emitter 76 and light receiver 78), sending a detection signal (Fig. 11: sensing results from distance sensor 72 that is input to controller 74) to sense first position information of a tested object (Fig. 11: finger 84; [0083]-[0086]) at a first time point (Fig. 11: time point seeing finger interact with aerial display device), and generating a feedback signal (Figs. 10-11: signal sent from controller 74 to display unit 12; [0083]: 3rd sentence) according to the information when the first position information is within a contour range of the first floating image (Fig. 10: detection region 80 necessarily overlapping with contour range of aerial image 4 for making aerial display device useful); and 
a signal processing module (Figs. 10-11: controller 74), electrically connected to the optical imaging module and the sensing module to receive the feedback signal, and generating at least one control command ([0083]: 3rd sentence; [0084]: control signal according to buttons 86-92 of aerial image 4 in Fig. 13) and/or at least one feedback command ([0086]; Examiner’s Note: feedback command is interpreted as command for changing aerial image 4) corresponding to the feedback signal, wherein the at least one control command is transmitted to a controller ([0083]: “external device”; Fig. 13: exemplary external device implied to be an air conditioner, which has an inherent controller) to perform corresponding control on the controller, and the at least one feedback command is transmitted to the optical imaging module, so that the optical imaging module generates a second light ([0083]: second light interpreted as light forming a second floating image different from the first floating image) and a second floating image ([0083]; Examiner’s Note: “second floating image” is interpreted as another one of the different floating images to be displayed based on detected/determined finger positions) from the second light, wherein the second floating image is different from the first floating image.
Ito does not expressly further teach the device:
wherein the optical imaging module comprises: 
a light filter receiving the first light or the second light, and performing patterning and optical field pattern optimization on the first light or the second light, 
wherein the light filter is an integrated imaging film recording direction and angle information of light forming the floating image.
However, the differentiating limitations are not new in the related art. Specifically, a technique/concept of a light filter is known to be used in an aerial image display device to achieve possibility of an oblique angle of view of an aerial image with a vivid floating effect.
Yang, for instance, teaches in Figs. 1-7: 
An optical imaging module comprises: 
a light filter (Figs. 1 and 4: micro-structure layer 3) receiving the light, and performing patterning and optical field pattern optimization on the light ([0038]-[0039]), 
wherein the light filter is an integrated imaging film recording direction and angle information of light forming the floating image ([0007]; [0038]-[0043]; Figs. 6-7).

Regarding claim 2, Ito/Yang teach the device as claimed in claim 1. Ito further teaches the device as claimed in claim 1, wherein the optical imaging module comprises: 
a light source (Figs. 10-11: display unit 12 including backlight 26 as light source), electrically connected to the signal processing module, and generating the first light or the second light (Figs. 10-11: different aerial images 4 result from light emitted from backlight 26); and 
an optical modulator (Fig. 4: imaging optical panel 14; [0043]; [0052]-[0053]), receiving the first light or the second light, focusing the first light or the second light, and generating the first floating image by using the first light ([0052]-[0053]), or generating the second floating image by using the second light ([0052]-[0053]).

Regarding claim 3, Ito/Yang teach the device as claimed in claim 2. Ito/Yang do not teach, in this embodiment, the device in claim 2, wherein the optical modulator is a microlens array, an optical fiber, an optical grating, or a photonic crystal.
The instant claim is different from Ito’s technique in that Ito’s aerial image results from reflection while the instant invention uses transmission approach to form the floating image. The differentiating limitation is not new, however.
Yang, for instance, additionally teaches in Figs. 1 and 4 using microlens array layer 2 to form a floating/aerial image.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to further modify Ito’s technique in view of Yang with Yang’s additional technique.
Because either a reflection or a transmission approach has to be used to form a floating/aerial image, one ordinary skill in the art would try any of the approaches to achieve the optimized result.

Regarding claim 7, Ito/Yang teach the device as claimed in claim 1. Ito further teaches the device as claimed in claim 1, wherein the optical imaging module comprises: 
a display module (Figs. 10-11: display unit 12, which is a LCD display unit according to para. [0042]), electrically connected to the signal processing module, and comprising a plurality of pixels capable of being individually driven (Examiner’s Note: a LCD display panel inherently comprises a plurality of pixels capable of being individually driven), and generating at least one light by controlling a lighting state of individual pixels of the plurality of pixels; and 
an optical modulator, receiving the at least one light, and focusing the at least one light to generate the floating image corresponding to the at least one light.

Regarding claim 11, Ito/Yang teach the device as claimed in claim 1. Ito further teaches the device as claimed in claim 1, wherein the optical imaging module is located in a physical object (Figs. 10-11: housing 6A) which the device is installed, and the sensing module is arranged on a side surface (Fig. 11: distance sensor 72 necessarily arranged on a side surface 20A of housing 6A, directly or indirectly) of the space and a periphery of the floating image (Fig. 11: in view of BRI, space in housing is a periphery of aerial image 4).

Regarding claim 12, Ito/Yang teach the device as claimed in claim 1. Ito further teaches the device as claimed in claim 1, wherein the second floating image has a different shape, color, image, or brightness from that of the first floating image ([0086]).

Claim 13 is rejected for substantially the same rationale as applied to claim 1.

Regarding claim 14, Ito/Yang teach the device as claimed in claim 13. Ito further teaches the method as claimed in claim 13, comprising: 
sending a second detection signal to sense second position information of the tested object at a second time point after the first time point (Fig. 13; [0084]; Examiner’s Note: each of operation buttons 86-92 corresponds to a detection signal), and when the second position information is located outside the contour range of the first floating image, stopping generating the feedback signal and stopping generating the at least one control command (Fig. 13; [0084]; Examiner’s Note: no detection of an operation button being air-touched results in stopping of generation of detection result and accordingly stopping of control command) and/or the at least one feedback command corresponding to the feedback signal according to the second position information, stopping performing the corresponding control according to the at least one control command, stopping generating the second floating image different from the first floating image according to the at least one feedback command, and resuming generating the first floating image.

Regarding claim 15, Ito further teaches the method as claimed in claim 13, wherein the second floating image has a different shape, color, image, or brightness from that of the first floating image ([0086]).

Regarding claim 16, Ito further teaches the method as claimed in claim 13, wherein the detection signal is an invisible light signal ([0082]) or an ultrasonic signal.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUEMEI ZHENG/Primary Examiner, Art Unit 2693